DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 4/6/22 and the amendment of claims has been entered.  

Status of the Claims
Applicant’s election without traverse of SEQ ID NO: 1 and polypeptide was previously acknowledged.  Claim 7 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 4/6/22, Applicants amended claims 1, 11-15, 23 and 26. Claims 2-6 were cancelled and Claims 28-29 newly added. 
Claims 1, 7-21, 23 and 26-29 are pending. 
Claims 1, 8-21, 23 and 26-29 read on SEQ ID NO: 1 and are under consideration.

			Claim Interpretation
Claim 1 is drawn to a fusion protein comprising a first and second amino acid sequence, wherein the first amino acid sequence is an endolysin and the second amino acid sequence is an AMP, cationic peptide, hydrophobic peptide, amphipathic peptide or sushi peptide, wherein the fusion protein comprises at least one sequence selected from:  i) SEQ ID NO: 1 and ii) a derivative thereof comprising SEQ ID NO: 5 or 7 with the proviso that the polypeptide may not comprise the sequence of SEQ ID NO: 5, if the polypeptide comprises ii), but none of:
	a) an amino acid sequence according to SEQ ID NO: 3;
	b) a derivative of SEQ ID NO: 3 exhibiting at least 77% sequence identity with SEQ ID NO: 3;
	c) an amino acid sequence according to SEQ ID NO: 4, with the proviso that the polypeptide in this case may not comprise the sequence of SEQ ID NO: 6 in parallel;
	d) a derivative of SEQ ID NO: 4 exhibiting at least 80% sequence identity with SEQ ID NO: 4. 
SEQ ID NO: 1 is the sequence of S394 endolysin. SEQ ID NO: 3 is the sequence of the  MSI-78 (AMP) and SEQ ID NO: 4 is the sequence of cathelicidins-BF.  Claim 1 is specifically defining the first or second peptide.  For purposes of examination (please see the 112 2nd rejection below), the claim is interpreted as the fusion must comprise SEQ ID NO: 1 or derivatives SEQ ID NO: 5 or 7 as the endolysin with any AMP, cationic peptide, hydrophobic peptide, amphipathic peptide or sushi peptide OR SEQ ID NO: 3, 4 or derivatives thereof with any endolysin. 

Claim Rejections - Withdrawn

The rejection of claims 12 and 26-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claims.
The rejection claims 1-2, 16 and 20-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 43, 48 and 55 of copending Application No. 16/464,848 (reference application) is withdrawn due to amendment of the copending application. 

Claim Objections-NEW
Claim 1 is objected to because of the following informalities:  “an amino acid sequence according to SEQ ID NO: 1” should  be amended to “the amino acid sequence according to SEQ ID NO: 1”.  Appropriate correction is required.
Claim 27 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim because the claim references two sets of claims to different features. Claim 27 references claim 26 (which is a method of controlling growth of bacteria of the genus Salmonella with a polypeptide) and claim 1 (which is a product comprising a polypeptide that can be different than the polypeptide of claim 26). Therefore, the claim is improper form.   See MPEP § 608.01(n)(B)(3).  


Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-9, 12, 16-21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear if the claim requires i) or ii) and any AMP, cationic peptide, hydrophobic peptide, amphipathic peptide or sushi peptide (second peptide) OR does the claim require any one of i), ii), a, b, c, or d.  It is unclear if a, b, c and d are limiting what part ii) cannot be or if a, b, c and d are included in the “any one of the sequences”. 
Claim 1 is also indefinite because the limitation “…the polypeptide may not comprise the sequence of SEQ ID NO: 5, if the polypeptide comprises ii), but none of…” is unclear. It is unclear if the limitation means that SEQ ID NO: 5 has to be in combination with a-d or if SEQ ID NO: 7 cannot be with a-d or something else. 
It impossible to determine the metes and bounds of the claim.
 	For purposes of examination, claim 1 is interpreted that a, b, c and d are included as any one of the sequences. Therefore, the fusion must comprise SEQ ID NO: 1 or derivatives SEQ ID NO: 5 or 7 as the endolysin with any AMP, cationic peptide, hydrophobic peptide, amphipathic peptide, sushi peptide OR SEQ ID NO: 3, 4 or derivatives thereof with any endolysin. 
Claims  8-9, 12, 16-21 and 28 are rejected for depending from claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 27 fails to further limit claim 26 because in the polypeptide of claim 1, a, b, c and d are included as any one of the sequence options. Therefore, the fusion of claim 1 can comprise SEQ ID NO: 1 or derivatives SEQ ID NO: 5 or 7 as the endolysin with any AMP, cationic peptide, hydrophobic peptide, amphipathic peptide, sushi peptide OR SEQ ID NO: 3, 4 or derivatives thereof with any endolysin. However, claim 26 limits the fusion to include SEQ ID NO: 1 , 5 or 7. Therefore, a polypeptide of claim 1 and 27 is broader in scope than claim 26. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1, 16-21, 23 and 26-27 under 35 U.S.C. 103 as being unpatentable over Lavigne et al. (WO 2010/149792) in view of Legotsky et al. (“Peptidoglycan degrading activity of the broad range Salmonella bacteriophage S-394 recombinant endolysin” Biochimie 107 (2014) 293-299) is maintained and extended to NEW claim 29. All references were cited on IDS and provided by Applicants. 
Lavigne et al. teach that various types of agents having bactericidal or bacteriostatic activity are known, e.g. antibiotics, endolysins, antimicrobial peptides (AMP’s) and defensins (bottom of p. 1). Lavigne et al. teach increasing microbial resistance to antibiotics is creating difficulties in treating more and more infections, especially infections caused by Gram-negative bacteria (top. of p.2).  Lavigne et al. teach endolysins are peptidoglycan hydrolases encoded by bacteriophages and although the killing capacity of the endolysins has been known for a while, the use of the enzymes as antibacterials was ignored due to the success and dominance of antibiotics (p. 2, lines 10-12). Lavigne et al. teach that the most important challenge of endolysins therapy lies in the insensitivity of Gram-negative bacteria towards the exogenous action of endolysins since the outer membrane shields the access of endolysins from the peptidoglycans (p. 2, lines 23-25). Lavigne et al. teach a need for new antimicrobial agents (p. 3, line 28).
With respect to claim 1 and the limitation “a polypeptide comprising a first and a second amino acid sequence, wherein the first amino acid is an endolysin and wherein the second amino acid sequence is an antimicrobial peptide, cationic peptide, hydrophobic peptide, amphipathic peptide or sushi peptide”, Lavigne et al. teach new antibacterial agents against Gram-negative bacteria, in particular to fusion proteins  comprising of an enzyme having the activity of degrading the cell wall of Gram-negative bacteria and a peptide stretch fused to the enzyme on the N- or C-terminus or at both termini (p. 7, lines 24-27). Lavigne et al. teach the enzyme having the activity of degrading the cell wall of Gram-negative bacteria is an endolysin (p. 7, lines 29-30). Lavigne et al. teach that preferably, the endolysin is encoded by bacteriophages specific for Gram-negative bacteria such as Salmonella (p. 8, lines 10-13). Lavigne et al. teach that preferably the peptide stretch of the fusion protein is fused to the N or C-terminus of the endolysin (p. 11, lines 31-33). Lavigne et al. further teach the peptide stretch has the function to lead the fusion protein through the outer membrane (p. 13, lines 4-6). Lavigne et al. teach the fused peptide stretch is an amphipathic peptide (p. 13, lines 11-12), antimicrobial peptide (p. 14, lines 7-8), sushi peptide (bottom of p. 14) or a hydrophobic peptide (p.15, lines 10-11). 
Lavigne et al. teach that fusion proteins of endolysins and AMP’s, hydrophobic peptides, amphipathic peptides or sushi peptides, but does not teach the endolysin is SEQ ID NO: 1 (elected species). However, the teachings of Legotsky et al. cure this deficiency. 
Legotsky et al. obtained and characterized the endolysins of the newly discovered anti-Salmonella bacteriophage, S-394 (Lys394) (Abstract).  The sequence of S-394 endolysin comprises instantly claimed SEQ ID NO: 1 (Fig. 1). The difference between the S-394 sequence and instantly claimed SEQ ID NO: 1 is that the peptide of Legotsky et al. comprising a methionine at position 1.  Please note that the transitional phrase “an amino acid sequence according to SEQ ID NO: 1” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “according”, the broadest reasonable interpretation of claim 1 includes sequences in which SEQ ID NO: 1 is embedded and does not exclude additional, unrecited elements. It should be noted that the instant specification does not provide a definition for “according” and it is therefore interpreted as open language. In addition to the teachings above, Legotsky et al. teach that the application of the anti-Gram-negative endolysin requires preliminary permeabilization of the outer membrane (p. 298, 1st col. last para.). Legotsky et al. teach application of the endolysin S-394 in combination with different outer membrane permeabilizing agents such as PGLa (hydrophobic amino acid) and poly-arginine peptides (p. 298, 1st col., last para.). Legotsky et al. also teach that permeabilization of outer membrane by cationic agents and antibiotic is well known (p. 298, 1st col. last para.). Legotsky et al. teach the application of S-394/PLGa/EDTA mixture shows good potential for treating topical Gram-negative infections (p. 298, 2nd col. last para.). 
It would have been obvious to a person of ordinary skill in the art to try the S394 endolysin of Legotsky et al. as the endolysin of the fusion protein taught by Lavigne et al. MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include  “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
In the instant case, at the time of the invention, there was a recognized need for agents to treat Gram-negative bacteria due to increasing incidence of antibiotic resistance, as taught by Lavigne et al. There has been a finite number of identified, predictable potential solutions to the recognized problem, to include endolysin fusions with AMP’s, hydrophobic peptide, amphipathic peptides, or sushi peptides to create new antibacterial agents. One of ordinary skill in the art before the effective filing date of the invention would be motivated to try the S-394 endolysin of Legotsky et al. in the fusion protein of Lavigne et al. A person of ordinary skill in the art would be motivated because Lavigne et al. teach that preferably, the endolysin is encoded by bacteriophages specific for Gram-negative bacteria such as Salmonella and the S-394 endolysin is encoded by a bacteriophage specific for Salmonella. Importantly, a skilled artisan would be motivated by Legotsky et al. and Lavigne et al. to include an outer permeabilizing agent, such as hydrophobic peptide, cationic peptide or antimicrobial peptide because it is necessary to permeabilize the outer membrane.  There is a reasonable expectation of success given that Lavigne et al. teaches methods of making the fusions with different endolysins and different peptides. Moreover, Legotsky et al. teach that the endolysin S-394 in combination with a hydrophobic peptide shows good potential for treating Gram-negative infections. 
With respect to claim 16, Legotsky et al. teach the S-394 is endolysin of the anti-Salmonella bacteriophage S-394 (Abstract). Legotsky et al. teach the endolysins are enzymes encoded in phages genome which hydrolyze the peptidoglycan layer (p. 293, 1st col., 1st para.). 
With respect to claims 17-21, Lavigne et al. teach preparation of pharmaceutical composition comprising one or more fusion proteins and one or more host cells transformed with a nucleic acid comprising a nucleic acid sequence encoding a fusion protein according to the invention with a pharmaceutically acceptable diluent, excipient or carrier (p. 23, last paragraph). 
With respect to claim 23, as indicated above the combination of Lavigne et al. and Legotsky et al. make obvious the polypeptide comprising SEQ ID NO: 1 and a second amino acid sequence.  With respect to the limitation “a method for treating or preventing infections caused by bacteria of the genus Salmonella , comprising administering to the subject in need thereof a polypeptide, nucleic acid encoding said polypeptide…”, Lavigne et al. teach the use of the fusion protein according to the invention and/or a host cell comprising the nucleic acid encoding the fusion protein in the manufacture of a medicament for the treatment and/or prevention of a disorder, disease or condition caused by Salmonella (p. 20, lines 4-14). The subject may be human or an animal (bottom of p. 20). Lavigne et al. teach treatment of Salmonella thyphimurium, Salmonella enteritidis, Salmonella typhi, Salmonella paratyphi (p. 22, lines 20-30). Lavigne et al. teach that fusion protein can be used prophylactically as a sanitizing agent against Salmonella (p. 25, lines 1-8). Lavigne et al. teach the fusion proteins of the invention have activity against Salmonella (p. 38, Table 12; p. 39, Table 13; p. 40, Table 15).
With respect to claims 26-27 and NEW 29, as indicated above the combination of Lavigne et al. and Legotsky et al. make obvious the polypeptide comprising SEQ ID NO: 1 and a second amino acid sequence. With respect to the limitation “a method of controlling growth of bacteria of the genus Salmonella in animals…”  Lavigne et al. teach treatment of Salmonella thyphimurium, Salmonella enteritidis, Salmonella typhi, Salmonella paratyphi (p. 22, lines 20-30). Lavigne et al. teach that fusion protein can be used prophylactically as a sanitizing agent against Salmonella (p. 25, lines 1-8). Lavigne et al. teach the fusion proteins of the invention have activity against Salmonella (p. 38, Table 12; p. 39, Table 13; p. 40, Table 15). Lavigne et al. teach the subject may be human or an animal (bottom of p. 20). Treatment or prophylaxis meets the limitation of “controlling the growth…”. It would have been obvious to a person of ordinary skill in the art to administer the composition to animals such as livestock or companion animals in order to treat Salmonella infections because a livestock animals and companion animals can be infected with Salmonella species. There is a reasonable expectation of success given that Lavigne et al. teach the subjects can be animals. 
	
	The rejection of claims 1,  8, 10, 11, 13-14, 16-21, 23 and 26-27 under 35 U.S.C. 103 as being unpatentable over Lavigne et al. (WO 2010/149792, cited on IDS) and Legotsky et al. (“Peptidoglycan degrading activity of the broad range Salmonella bacteriophage S-394 recombinant endolysin” Biochimie 107 (2014) 293-299, cited on IDS) in view of Xia et al. (The antimicrobial peptide cathelicidins-BF could be potential therapeutic for Salmonella typhimurium infection” Microbiological Research; vol. 171, Feb 2015, pages 45-51) is maintained. 
	The teachings of Lavigne et al. and Legotsky et al. are presented above in detail. The references do not teach the second amino acid is cathelicidins-BF (SEQ ID NO: 4). However, the teachings of Xia et al. cure this deficiency. 
	Xia et al. teach resistance is increasing in several critical antimicrobials used to treat Salmonella typhimurium infection, urging people to search for new antimicrobial agents (Abstract). Xia et al. teach that cathelicidins are a family of structurally diverse antimicrobial peptides that exert potent antibacterial activity and acting as multifunctional effector molecules of innate immunity (p. 45, bottom of 1st col. and continued to top of 2nd col.). Xia et al. teach Cathelicidin-BF (C-BF) was the first cathelicidins found in reptiles and has been found to exert potent antibacterial activity against gram-negative bacteria, especially Salmonella (p. 45, 2nd col.). Xia et al. teach the sequence of C-BF on p. 45 (Materials and Methods section) which is identical to instantly claimed SEQ ID NO: 4. Xia et al. teach C-BF can reduce Salmonella infections and attenuate Salmonella induced decreased in TER in epithelial cells even without contact with the Salmonella (p. 51, 1st col., 2nd para.). Xia et al. teach that the results indicate that C-BF has potential to play a role in modulating Salmonella infection and suggests it’s an excellent therapeutic candidate for S. typhimurium infection in human and farm animals (p. 51, 1st col., last para.).
With respect to claim 8, it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the antimicrobial peptide C-BF from Xia et al. in the fusion protein comprising the endolysin (SEQ ID NO: 1) made obvious by Lavigne et al. and Legotsky et al. A person of ordinary skill in the art would be motivated to use the C-BF as the peptide in the fusion protein because Xia et al. teach C-BF modulates Salmonella infection and Lavigne et al. teach the fusion protein for treatment of Salmonella infection. MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Lavigne et al. and Legotsky et al. teach a fusion protein of SEQ ID NO: 1 and an antimicrobial peptide for treatment of Salmonella infection and Xia et al. teach the antimicrobial peptide, C-BF for treatment of Salmonella infection, therefore the prior art teaches the compositions useful for the same purpose. A reasonable expectation of success is expected given that each component is treatment of Salmonella. 
With respect to claim 10, the fusion protein of Lavigne et al., Legotsky et al. and Xia et al. does not comprise SEQ ID NO: 2. 
With respect to claim 11, as indicated above, Lavigne et al., Legotsky et al. and Xia et al. make obvious the first sequence is SEQ ID NO: 1 and the second sequence is SEQ ID NO: 4. 
With respect to claim 13, as indicated above, Lavigne et al., Legotsky et al. and Xia et al. make obvious the first sequence is SEQ ID NO: 1 and the second sequence is SEQ ID NO: 4, meeting the limitation of claim 13 part (ii). 
With respect to claim 14, instantly claimed SEQ ID NO: 132 is a fusion of C-BF-S394. As indicated above, Lavigne et al., Legotsky et al. and Xia et al. make obvious the first sequence is SEQ ID NO: 1 and the second sequence is SEQ ID NO: 4, which would result in a fusion polypeptide that comprises SEQ ID NO: 132. 


	The rejection of claims 1, 8, 9, 11-21, 23 and 26-27 under 35 U.S.C. 103 as being unpatentable over Lavigne et al. (WO 2010/149792, cited on IDS) and Legotsky et al. (“Peptidoglycan degrading activity of the broad range Salmonella bacteriophage S-394 recombinant endolysin” Biochimie 107 (2014) 293-299, cited on IDS) in view of Monteiro et al. (A 17-mer Membrane Activate MSI-78 Derivative with Improved Selectivity toward Bacterial cells; Molecular Pharmaceutics; 2015, 12, 2904-2911, cited on IDS and provided by Applicants) is maintained and extended to NEW claim 28.
	The teachings of Lavigne et al. and Legotsky et al. are presented above in detail. The references do not teach the second amino acid is cathelicidins-BF (SEQ ID NO: 4). However, the teachings of Monteiro et al. cure this deficiency. 
	Monteiro et al. teach that antibiotic resistance is becoming a huge concern (p. 2904, 1st col.). Monteiro et al. each MSI-78 is a well-studied AMP commercially known as pexiganan (p. 2905, 2nd col., 2nd para.). Monteiro et al. teach that being one of the best studied and efficient AMPs, MSI-78 is an excellent lead peptide to create shorter derivatives (p. 2505, 2nd col, 2nd para.).  Monteiro et al. teach the amino acid sequence of MSI-78, which is identical to instantly claimed SEQ ID NO: 3 and 17 amino acid derivatives thereof in Table 1 (p. 2905). Monteiro et al. teach the 17-mer peptide, MSI-78 (4-20), which demonstrates to be as effective as MSI-78 against all strains tested despite the truncation. Monteiro et al. envisage a wide application for the AMP in the field of antimicrobial research (p. 2910, 1st col., last para.). The instant specification defines “derivatives” to include one or more deletions and states that preferred derivatives are fragments of the parent molecule [0012-specification]. Therefore, MSI-78 (4-20) meets the limitation of a derivative of SEQ ID NO: 3, comprising at least 77% sequence identity to SEQ ID NO: 3. 
With respect to claim 8, it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the antimicrobial peptide MSI-78 or the derivative of MSI-78 (4-20) from Monteiro et al. in the fusion protein comprising the endolysin (SEQ ID NO: 1) made obvious by Lavigne et al. and Legotsky et al. A person of ordinary skill in the art would be motivated to use the MSI-78 or derivative thereof as the peptide in the fusion protein because Monteiro et al. teach MSI-78 and the derivative for treatment of Gram-negative bacteria and Lavigne et al. teach the fusion protein for treatment of Gram-negative infection. MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Lavigne et al. and Legotsky et al. teach a fusion protein of SEQ ID NO: 1 and an antimicrobial peptide for treatment of Gram negative infections and Monteiro et al. teach the antimicrobial peptide, MSI-78 and derivatives thereof for treatment of Gram-negative bacteria, therefore the prior art teaches the compositions useful for the same purpose. A reasonable expectation of success is expected given that each component is treatment of Gram negative bacteria.
	With respect to claim 9, the derivative of MSI-78, MSI-78 (4-20) from Monteiro et al. meets the limitation of at least 95% sequence identity to SEQ ID NO: 3. 
With respect claim 11, as indicated above, Lavigne et al., Legotsky et al. and Monteiro et al. make obvious the first sequence is SEQ ID NO: 1 and the second sequence is SEQ ID NO: 3 or derivative thereof. 
With respect to claims 12 and 28, MSI-78(4-20) from Monteiro et al.  is identical to instantly claimed SEQ ID NO: 37 (Table 1, p. 2905). 
With respect to claim 13, as indicated above, Lavigne et al., Legotsky et al. and Monteiro et al. make obvious the first sequence is SEQ ID NO: 1 and the second sequence is SEQ ID NO: 3, meeting the limitation of claim 13 part (i). 
With respect to claim 14, in addition to the teachings above, Lavigne et al. teach that the peptide stretch can be linked to the enzyme (endolysin) by 1-2 addition amino acids, preferably by glycine and serine residues (p. 12, lines 4-8). Lavigne et al. also teach the His-6 tagged fusion proteins (bottom of p. 17; p. 18, line 13). Instantly claimed SEQ ID NO: 132 is a fusion of C-BF-S394. Instant SEQ ID NO: 126 is a fusion protein of MSI-78-GS linker-S394-His6.  Lavigne et al., Legotsky et al. and Monteiro et al. make obvious the first sequence is SEQ ID NO: 1 and the second sequence is SEQ ID NO: 4 with a GS linker and His6 tag, which would result in a fusion polypeptide that comprises instant SEQ ID NO: 127. 
With respect to claim 15, instantly claimed SEQ ID NO: 153 is the nucleic acid of MSI-78-Gslinker-S394-His6. As indicated above,  Lavigne et al. teach preparation of pharmaceutical composition comprising one or more fusion proteins and one or more host cells transformed with a nucleic acid comprising a nucleic acid sequence encoding a fusion protein according to the invention with a pharmaceutically acceptable diluent, excipient or carrier (p. 23, last paragraph). Lavigne et al., Legotsky et al. and Monteiro et al. make obvious the first sequence is SEQ ID NO: 1 and the second sequence is SEQ ID NO: 4 with a GS linker and His6 tag, which would result in a polypeptide comprising an amino acid sequence as encoded by a nucleic acid sequence according to SEQ ID NO:153. 

Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive. Applicants argue that in the event of a prima facie case, the present subject matter exhibits surprising and unexpected results that would trump any prima facie rejection. 
Applicants argue in contrast, the fusion proteins of the instant invention achieve a much higher log reduction in the presence of EDTA. Table 5 discloses the fusion protein of SEQ ID NO: 126, with a log reduction of 2.75 and >5.0 respectively. The Applicants argue unexpected results for the fusion SEQ ID NO: 132, with a very high reduction of >3.24 log in the presence of EDTA. Tables 10 and 11 disclose SEQ ID NO: 132 is tolerable to physiological salt conditions and is heat stable. Applicants argue that the Declaration of Dr. Hahne described additional experiments (eleven new constructs using either SEQ ID NO: 1 or 7 as the endolysin and various peptides are) tested. Applicants argue that SEQ ID NO: 64, 70 and 73 are exampled for AMPs, peptide 118 is an example for a hydrophobic peptide, SEQ ID NO: 122 is an example for an amphipathic peptide. Applicants argue that the constructs fall within the scope of claim 1 and provide for an antibacterial activity at least about 1 log, even in the absence of EDTA, which is surprising and much more efficient than the results obtained in the prior art for this type of fusion protein. 
This argument was considered but is not persuasive. The data discussed above is in regards to specific fusion proteins. However, claim 1 is more broadly drawn and includes any endolysin with MSI-78, Cathelicidin-BF or derivatives thereof OR S394 endolysin (SEQ ID NO: 1, 5 or 7) with any AMP, cationic peptide etc.  (please see claim interpretation above). Therefore, the data presented is not commensurate in scope with the claims. MPEP 716.02 states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, a few examples of a specific fusion protein is not commensurate in scope with the claims. Moreover, MPEP 2145 states: a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the nonobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.). In the instant case, PHOSITA could not ascertain a trend to other endolysins and/or AMPs, polyarginine peptides, cationic peptides etc. Importantly, the fusion protein made obvious by Lavigne et al. and Legotsky et al. includes S394 and meets the limitations of claim 1 and would therefore have the same properties. 
For the reasons presented above, the rejection is maintained. 

Response to Amendment
The Declaration under 37 CFR 1.132 filed  4/6/22 is insufficient to overcome the rejection of the claims  as set forth in the last Office action. The Declaration discloses 11 new constructs using either SEQ ID NO: 1 or SEQ ID NO: 7 as the endolysin and various peptides.  Applicants argue that SEQ ID NO: 64, 70 and 73 are exampled for AMPs, peptide 118 is an example for a hydrophobic peptide, SEQ ID NO: 122 is an example for an amphipathic peptide. Applicants argue that the constructs fall within the scope of claim 1 and provide for an antibacterial activity at least about 1 log, even in the absence of EDTA, which is surprising and much more efficient than the results obtained in the prior art for this type of fusion protein. 
The Declaration is insufficient because the data is not commensurate in scope with the claims. MPEP 716.02 states :” Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In the instant case, the data in the Declaration is to specific endolysins (SEQ ID NO: 1 and 7) and a specific cationic peptide or amphipathic peptide or AMP. However, the claims are more broadly drawn to a fusion protein comprising SEQ ID NO: 1 or derivatives SEQ ID NO: 5 or 7 as the endolysin with any AMP, cationic peptide, hydrophobic peptide, amphipathic peptide or sushi peptide OR SEQ ID NO: 3, 4 or derivatives thereof with any endolysin.  Therefore, the data of the Declaration is not sufficient because the data is not commensurate in scope with the claims. Moreover, MPEP 2145 states: a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the nonobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.). In the instant case, PHOSITA could not ascertain a trend to other endolysins and/or AMPs, polyarginine peptides, cationic peptides etc. Importantly, the fusion protein made obvious by Lavigne et al. and Legotsky et al. includes S394 and meets the limitations of claim 1 and would therefore have the same properties. 
Double Patenting-NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 16 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending claims 1, 8 and 18 of Application No. 17/529,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending Application claims a polypeptide comprising an amino acid sequence of a globular gram negative endolysin and the amino acid sequence of a cell wall binding domain of i)a modular gram negative endolysin or ii) a bacteriophage tail/baseplate protein, wherein the polypeptide comprises additionally at least one amino acid sequence selected from the group consisting of amphipathic peptide, cationic peptide, polycationic peptide, hydrophobic peptide, naturally occurring AMP, sushi peptide and defensin (claims 1 and 18). Therefore, the copending claims anticipate the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654